DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Fee Payment
In the interest of clarity of the record, a “Notice of Additional Fee Due” was mailed out on 10/21/2021 in response to the applicant’s response filed 10/13/2021, which did not include the required excess claims fees, as the applicant’s response included 1 independent claim in excess of 3, and 6 dependent claims in excess of 20. 
It is noted that in response to the Notice mailed 10/21/2021, the applicant has paid the required excess claims fees on 10/21/2021.
No further action is needed regarding the fee payment required by the 10/21/2021 response.
Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The newly claimed invention includes limitations not previously examined which are absent from and mutually exclusive from the previously examined invention; for example, claim 21 states “producing a patina layer without use of metallic ion of a metal that is more noble than zinc”, which would preclude the interpretation of the prior art used for the currently-examined group of claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 21-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment and Status of Claims
	The applicant’s amendment filed 10/13/2021 has been entered. Claims 1 and 7-9 are amended, claims 21-26 are new, and no claims have been cancelled. Claims 10-20 are withdrawn due to a previous restriction/election requirement, and claims 21-26 are withdrawn due to an election by original presentation.
	Accordingly, claims 1-26 are pending with claims 1-9 under examination.
	The amendment to claim 1 obviates the previous Claim Objection, which is hereby withdrawn. However, the amendment to claim 7 has necessitated a new Claim Objection.
	The amendment to claim 1 obviates the previous § 112(b) rejection, which is hereby withdrawn.
	With regard to the manner of making amendments to the claims, 37 CFR 1.121(c) states:
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
In the instant case, claim 7 was designated the status “Original”, even though claim 7 is currently amended.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites: “…arranging a second structural element with a zinc surface in attachment with the structural element with the at least one zinc surface prior to disposing the structural element with the at least one zinc surface and the second structural element with a second zinc surface within the container”, which contains incorrect grammar.
The limitation should be amended to the following (or similar):
attaching a second structural element with a zinc surface to the structural element with the at least one zinc surface prior to disposing the structural element with the at least one zinc surface and the second structural element with the second zinc surface within the container”
The suggested language above uses correct grammar, and more clearly expresses that “second zinc surface within the container” (in line 4 of claim 7) is referring to “a second zinc surface” (recited in line 2 of claim 7). Support for “attaching” can be found in paragraph [0028] of the applicant’s specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nikkanen et al. (WO2017144721A1; of record).
Regarding claim 1, Nikkanen teaches a method of producing a product/object containing a coating comprising zinc, and an artificially-formed patina layer (i.e. “patinating”) (Abstract).
The product can be in any form, such as flat, tubular, or shaped product such as strip, sheet, plate, wire, or profile (page 5, lines 29-31), which meets the claimed “structural element”.
The product can be produced via a batch production method, wherein the product is placed in a pressure chamber (page 8, lines 4-9), which meets the claimed “container”. 
A pressure chamber inherently possesses an atmosphere, which is the medium that would be disposed around the zinc surface(s) in the pressure chamber. The method comprises treating at least part of the surface of the product having a coating comprising zinc with carbon dioxide (in any form, such as solid, liquid, gas, or supercritical) and water (page 6, lines 15-21). Although the phase (such as a solid, liquid, or gas) of the water is not explicitly stated, it is understood that 
Nikkanen further teaches that the exposure time can be up to 60 minutes (which inclusive of 60 minutes) (page 7, lines 32-34), which overlaps with the claimed range of “at least one hour to provide a patinated zinc surface”.
The temperature can range from 300-340 K (~27~67°C), which overlaps with the claimed temperature of at least 50 degrees Celsius. 
Although Nikkanen does not explicitly teach that the atmosphere comprises a relative humidity of at least 70%, Nikkanen states “there is no carbonate formation in the absence of water or carbon dioxide” (page 8, line 34 – page 9, line 6). Thus, it is clear that water is a necessary reagent, as it is used to form zinc hydroxide, which is a necessary intermediate compound to form zinc carbonate when reacted with carbon dioxide (see page 1, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the water content (relative humidity) in the atmosphere to arrive at the claimed relative humidity of at least 80%, to predictably vary the amount of zinc hydroxide formed and therefore vary the final size/thickness of the zinc carbonate patina layer.
Nikkanen does not explicitly teach the vol % of a carbon-based gas being at least 5 vol %. However, as discussed above, carbon dioxide is a necessary reagent for producing the zinc carbonate patina layer, and is used to react with the formed zinc hydroxide layer to form the final 
Regarding claim 2, Nikkenen teaches the method as applied to claim 1 above, and as discussed above, teaches that the gas used is carbon-dioxide (page 6, lines 15-21).
Regarding claim 3, Nikkenen teaches the method as applied to claim 1 above, and as discussed above, Nikkanen does not explicitly teach the vol % of a carbon-based gas being at least 25 vol %. However, as discussed above, carbon dioxide is a necessary reagent for producing the zinc carbonate patina layer, and is used to react with the formed zinc hydroxide layer to form the final zinc carbonate layer. In view of there being a finite amount of produced zinc hydroxide, there would be a minimum amount of carbon dioxide required to convert all of the zinc hydroxide into zinc carbonate based on stoichiometric proportions. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of carbon dioxide based on the amount of zinc hydroxide produced (which, itself, is produced based on a given water/moisture/humidity content) in order to predictably arrive at the claimed range of at least 25% by volume. Higher amounts of water or 
Regarding claim 4, Nikkanen teaches the method as applied to claim 1 above, and further teaches that in one embodiment, the temperature and pressure of the carbon dioxide are above the critical point (304.25 K and 7.39 MPa) (see page 8, lines 28-32). A temperature of above 304.25 K (31.1°C) overlaps with the claimed range of at least 80°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it is prima facie expected that increasing the temperature would increase the reaction rate due to the reagents having more energy, and therefore accelerate the patination process, and would therefore be obvious to try in order to save time and increase efficiency.
Regarding claim 5, Nikkanen teaches the method as applied to claim 1 above. Although Nikkanen does not explicitly teach that the atmosphere comprises a relative humidity of at least 80%, Nikkanen states “there is no carbonate formation in the absence of water or carbon dioxide” (page 8, line 34 – page 9, line 6). Thus, it is clear that water is a necessary reagent, as it is used to form zinc hydroxide, which is a necessary intermediate compound to form zinc carbonate when reacted with carbon dioxide (see page 1, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the water content (relative humidity) in the atmosphere to arrive at the claimed relative humidity of at least 80%, to predictably vary the amount of zinc hydroxide formed and therefore vary the final size/thickness of the zinc carbonate patina layer.
Regarding claim 6, Nikkanen teaches the method as applied to claim 1 above. As discussed above, Nikkanen teaches that “According to an embodiment of the invention the predetermined exposure time is up to 60 minutes, or 5-50 minutes or 5-30 minutes or 10-30 minutes or until a patina layer having the desired properties has formed on at least part of the surface” (page 7, lines 32-34). Thus, Nikkanen appreciates selecting a time based on whether the patina layer possesses the desired properties. One of ordinary skill in the art would find it obvious to increase the exposure time to greater lengths of time, such as for at least 4 hours, in order to ensure that all of the zinc hydroxide as converted to the zinc carbonate patina layer. Nikkanen further teaches that in one embodiment, the pressure can range from 0.1-30 MPa (page 7, lines 26-30). Nikkanen also teaches decreasing the pressure during exposure at a rate of 0.1-30 MPa per 10-30 minutes (page 8, lines 4-9) In the case that, for example, 7.39 MPa is used (page 8, line 30), and a pressure reduction rate of 0.1 MPa per 10 minutes is used, 7.39 MPa would reduce to atmospheric pressure (about 0.1 MPa) in 739 mins (about 12.3 hours), which is within the claimed range of at least 4 hours.
Regarding claim 7, Nikkanen teaches the method as applied to claim 1 above. Although Nikkanen does not explicitly teach disposing a second structural element in attachment with a second zinc surface with the (first) structural element with the first zinc surface, Nikkanen teaches that the product “may be used for any suitable application, such as applications in the automotive, construction, marine, engineering or metal-producing industries. The product may for example constitute at least one part of a vehicle, a civil engineering construction, such as a bridge, part of a building, such as a roof, a fagade, a silo, a trailer, a monument, etc.” (page 5, line 33 – page 6, line 2). This suggests that at least one (e.g. two) parts of the above products can be produced simultaneously, which renders obvious the limitation of adding a second In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 VI. B.). In the instant case, there does not appear to be any new or unexpected result from placing a second structural element within the container.
Regarding claim 8, Nikkanen teaches the method as applied to claim 1 above, and further teaches that the product is galvanized (page 11, line 13 for example; also see page 2, first paragraph). Galvanization is a routine process in the metallurgical arts of coating products such as iron/steel with a zinc surface layer. In view of Nikkanen’s already being galvanized/zinc coated prior to patination, this meets the claimed “at least one zinc surface is disposed on the structural element prior to disposing the structural element within the container”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nikkanen et al. (WO2017144721A1; of record) in view of Mourier et al. (US 20210017652 A1; of record).
Regarding claim 9, Nikkanen teaches the method as applied to claim 1 above, and appreciates the product being used for automotive, construction, marine, engineering or metal-producing industries.   Nikkanen is silent regarding the structural element being specifically an evaporative condenser or a closed-circuit cooling tower.
Mourier teaches that there are essentially two types of tower; the first category of cooling tower is referred to as the "closed primary circuit" or "closed tower" type, as represented in FIG. 1 [0003].

Thus, Mourier appreciates the concept of passivating zinc surfaces in closed circuit cooling towers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Nikkanen’s patination process on the products/elements of a closed-circuit cooling tower as discussed by Mourier, as doing so would allow for a more rapid and efficient process of producing a passivated galvanized surface (Nikkanen, page 2, first paragraph; Mourier paragraph 0010).
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
With regard to the applicant’s arguments that Nikkanen teaches that it is essential that at least one type of metallic ion that is more than zinc be used to artificially form the patina layer (see pages 11-13 of arguments), the argument is moot because this limitation is absent from the currently-elected group of claims (claims 1-9). Assuming, arguendo, that this limitation was precluded from the currently-examined group of claims, this limitation may potentially raise an issue under 112(a), in view of the applicant’s originally filed disclosure not appearing to contain support for this limitation. Any negative limitation or exclusionary proviso must have basis in 
As such, the previous 103 rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735